[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                SEPT 06, 2006
                                No. 05-15809                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                        D. C. Docket No. 99-00010-CR-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

ANGEL GIOVANNY MERCADO,
a.k.a. Giovanni Angel Mercado-Cervantes,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                        _________________________

                              (September 6, 2006)

Before TJOFLAT, ANDERSON and BIRCH, Circuit Judges.

PER CURIAM:

      Pursuant to a plea agreement, appellant pled guilty on August 10, 1999 to
conspiracy to distribute and possess with the intent to distribute heroin, cocaine,

and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and on December

1, 1999, the district court sentenced him to prison for 180 months. He is now

serving that sentence in a federal prison.

      On June 11, 2003, appellant moved the district court to compel the

Government to state why it had not filed a Fed. R. Crim. P. 35(b) motion to reduce

his sentence for rendering substantial assistance. The court denied the motion in an

order entered on September 26, 2005. Record, Vol 2, at 237. Appellant now

appeals the court’s ruling.

      For the reason stated in the district court’s September 26, 2005 order, we

conclude that the court properly denied appellant’s motion.

      AFFIRMED .




                                             2